An unpub|isl‘,

SuPnEME Coun'r
OF
NEVADA

<0; lsa'.m 

`ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

BARBARA JEAN LARsoN, No. 65733

Appellant,

VS. z g"\_

THE STATE oF NEVADA, F as § :!’

Respondent. SEP 1 g 2014
TRAC| K.LINDEMAN

mg 
ORDER DISMISSING APPEAL °' =>E»v~ ~=LE»=»<

First Judicial District Court, Carson City; James E. Wilson, Judge.

after remand. See C'astillo 1). State, 106 Nev. 349, 352, 792 P.2d 1133,
1135 (1990). And we reject appellant’s contention that the order is
appealable as an “addendum" to the judgment of conviction. Therefore, we
conclude that we lack jurisdiction to consider this appeal, and we

Hardesty
Douglas Cherry d
cc: Hon. James E. Wilson, District Judge

This is an appeal from a district court "Order After Remand."

No statute or court rule provides from an appeal froin an order

ORDER this appeal DISMISSED.

/ _',;-A   _ J_

State Public Defender/Carson City
Attorney General/Carson City
Carson City District Attorney
Carson City Clerk

Barbara Jean Larson

/4 ~3)/1